EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1. (Currently Amended) A method to generate a file for execution on a recipient device to produce a personalized audiovisual message, comprising: 
identifying, in a database, personal information related to a user of the recipient device; 
analyzing the personal information to determine information pertinent to the user device; 
using the pertinent information to identify, in a memory storage device, a markup code representation of a visual media segment and a text representation of an audio media segment for use in creation of the personalized audiovisual message; 
integrating the personal information into the markup code representation of the visual media segment and the text representation of the audio media segment such that a first position of the personal information in the markup code representation corresponds to a second position of the personal information in the text representation; 
generating an audio file from the text representation of the audio media segment; and 
associating the audio file with the markup code representation of the visual media segment such that the audio file will be synchronized with the visual media segment when rendered on the recipient device.

Claim 3. (Currently Amended) The method of claim 2, wherein identifying comprises identifying at least one of the markup code representation of the visual media segment and the text representation of the audio media segment in accordance with [[the]] an identified need.

Claim 8. (Currently Amended) A system to create a file for execution on a recipient device to create a personalized audiovisual message, including: 
a server operating on a processor and stored on a non-transitory computer readable medium, the server including a content creation engine configured to: 
store personal information, in a database, relating to a user of the recipient device; 
analyze the personal information to determine information, pertinent to the user, to send to the recipient device; 
using the pertinent information to identify, in a memory storage device, at least one markup code representation of a visual media segment and at least one text representation of an audio media segment for use in creation of the personalized audiovisual message; 
integrating the personal information into the markup code representation of the visual media segment and the at least one text representation of the audio media segment such that a first position of the personal information in the markup code representation corresponds to a second position of the personal information in the text representation; 
generate an audio file from the text representation of the audio media segment; and 
associate the audio file with the markup code representation of the visual media segment such that the audio file will be synchronized with the visual media segment when rendered on the recipient device.

Claim 15. (Currently Amended) A system, including: 
a device including a processor and instructions stored on a non-transitory computer readable medium, the instructions when executed perform a method including: 
identifying, in a database, personal information related to a user of the recipient device; 
analyzing the personal information to determine information pertinent to the user to send to the recipient device; 
using the pertinent information to create at least one of a markup code representation of a visual media segment personalized to the user and a text representation of an audio media segment personalized to the recipient for use in creation of an audiovisual message; 
integrating the personal information into the markup code representation of the visual media segment and the text representation of the audio media segment such that a first position of the personal information in the markup code representation corresponds to a second position of the personal information in the text representation; 
generating an audio file from the text representation; and 
associating the audio file with the markup code representation of the visual media segment such that the audio file will be synchronized with the visual media segment when rendered on a device.

Claim 17. (Currently Amended) The system of claim 16, wherein identifying comprises identifying at least one of the markup code representation of the visual media segment and the text representation of the audio media segment in accordance with [[the]] an identified need.

The following is an examiner’s statement of reasons for allowance: Xu discloses generating a personalized medical record. However, the limitation “integrating the personal information into the markup code representation of the visual media segment and the text representation of the audio media segment such that a first position of the personal information in the markup code representation corresponds to a second position of the personal information in the text representation,” taken as a whole, renders the claims patentably distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is (571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH-TUAN V NGUYEN/Primary Examiner, Art Unit 2611